 1 David V. Roth (State Bar No. 194648)
     dvr@manningllp.com
 2 Jessica R. Spinola (State Bar No. 309138)
     jrs@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 One California St., Suite 900
   San Francisco, California 94111
 5 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
 6
   Attorneys for Defendant,
 7 J.C. PENNEY CORPORATION, INC.

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11 KIMBERLY WARD-PETERSON and NOEL                      Case No. 2:18-cv-00567-KJM-DB
   PETERSON,
12                                                      STIPULATION AND ORDER TO
                  Plaintiffs,                           CONTINUE DEADLINE TO COMPLETE
13                                                      MEDIATION
          v.
14
   J.C. PENNEY CORPORATION, INC., J.C.
15 PENNEY COMPANY, INC. and DOES 1
   through 10, inclusive,
16
                  Defendants.
17

18          THE PARTIES, BY AND THROUGH THEIR RESPECTIVE ATTORNEYS OF
19 RECORD, AGREE AND STIPULATE AS FOLLOWS:

20          The Court scheduled a mediation completion deadline of February 8, 2019. Due to the
21 transfer of handling attorneys, unavailability because of trial, and other scheduling issues, the

22 parties are unable to complete mediation prior to the currently scheduled deadline. Additionally,

23 the parties agree that there are additional depositions that must be taken prior to mediating the

24 case.

25          Thus, the parties respectfully request the Court extend the mediation completion deadline
26 for ninety (90) days, or to a date otherwise convenient to the Court.

27 ///

28 ///


            STIPULATION AND ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION
 1 DATED: January 29, 2019          MANNING & KASS
                                    ELLROD, RAMIREZ, TRESTER LLP
 2

 3

 4                                  By:
                                          David V. Roth
 5
                                          Jessica R. Spinola
 6                                        Attorneys for Defendant,
                                          J.C. PENNEY CORPORATION, INC.
 7

 8

 9 Dated: January 30, 2019            LAW OFFICES OF JOSEPH A. WELCH

10

11                                    By: _____/s/ Joseph A. Welch
                                          JOSEPH A. WELCH, ESQ.
12                                        Attorneys for Plaintiffs, KIMBERLY WARD-
                                          PETERSON and NOEL PETERSON
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
          STIPULATION AND ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION
 1                            UNITED STATES DISTRICT COURT

 2                          EASTERN DISTRICT OF CALIFORNIA

 3

 4 KIMBERLY WARD-PETERSON and NOEL                 Case No. 2:18-cv-00567-KJM-DB
   PETERSON,
 5                                                 ORDER TO CONTINUE DEADLINE TO
                  Plaintiffs,                      COMPLETE MEDIATION
 6
          v.
 7
   J.C. PENNEY CORPORATION, INC., J.C.
 8 PENNEY COMPANY, INC. and DOES 1
   through 10, inclusive,
 9
                  Defendants.
10

11

12        Having considered the Parties' Stipulation to Continue the Mediation Completion

13 Deadline, and good cause having been shown, IT IS HEREBY ORDERED THAT:

14        1.     The last day to conduct mediation is continued to May 10, 2019.

15

16        IT IS SO ORDERED.

17

18 DATED: February 4, 2019.

19

20
                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


               [PROPOSED] ORDER TO CONTINUE DEADLINE TO COMPLETE MEDIATION
